Per Curiam.
After our decisions in the above cases were filed and the records and exhibits therein had been returned to the board of elections, the intervenor in each case asked and received permission to file a motion for reargument. The motions allege substantially identical reasons which are relied on by the intervenors in seeking a reargument of these cases.
John C. Burke, Daniel J. Murray, for petitioners.
Stephen F. Achille, for respondent Board of Elections.
Alfred H. Joslin, Coleman B. Zimmerman, Thomas H. Needham, Ray H. Durfee, for intervenors.
After consideration thereof we are of the opinion that, so far as they may be considered appropriate to a motion for reargument, none of the reasons presents any ground which was not considered by the court before these decisions were filed.
The motion for reargument in each case is therefore denied.